Citation Nr: 0010870	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-03 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to December 1, 1997 
for the award of a 60 percent evaluation for arteriosclerotic 
heart disease with hypertension and coronary artery bypass 
graft residuals.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from October 1961 to December 
1963.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied service connection for a cardiovascular disability to 
include arteriosclerotic heart disease and hypertension.  In 
June 1992, the veteran submitted a notice of disagreement.  
In August 1992, the RO issued a statement of the case to the 
veteran and the Disabled American Veterans, his accredited 
representative at the time.  In October 1992, the veteran 
submitted a substantive appeal.  In February 1995, the Board 
denied service connection for organic heart disease to 
include essential hypertension.  In September 1996, the 
United States Court of Veterans Appeals (presently the United 
States Court of Appeals for Veterans Claims (Court)) vacated 
the Board's decision and remanded the veteran's appeal to the 
Board for further action.  In May 1997, the Board remanded 
the veteran's claim to the RO for additional action.  

In August 1997, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
January 1998, the RO granted service connection for 
arteriosclerotic heart disease with hypertension and coronary 
artery bypass graft residuals; assigned a 30 percent 
evaluation for that disability for the period between May 29, 
1991 and January 30, 1994; granted a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based upon a period 
of convalescence following the veteran's coronary artery 
bypass graft procedure for the period between January 31, and 
February 28, 1994; assigned a 100 percent schedular 
evaluation for the period between March 1, 1994 and February 
28, 1995; assigned a 30 percent evaluation for the period 
between March 1, 1995 and April 16, 1997; granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 based 
upon a period of convalescence following the veteran's 
hospitalization for the period between April 17 and May 31, 
1997; assigned a 100 percent schedular evaluation for the 
period between June 1 and November 30, 1997; and assigned a 
30 percent evaluation effective on and after December 1, 
1997.  In January 1998, the veteran's attorney submitted a 
notice of disagreement with that portion of the January 1998 
rating decision which assigned a 30 percent evaluation for 
the veteran's post-operative cardiovascular disability.  In 
February 1998, the RO issued a statement of the case to the 
veteran and his attorney which addressed the issue of the 
veteran's entitlement to an evaluation in excess of 30 
percent for his post-operative cardiovascular disability.  In 
February 1998, the veteran's attorney submitted a substantive 
appeal from the January 1998 assignment of a 30 percent 
evaluation for the veteran's post-operative cardiovascular 
disability.  

In March 1998, the veteran was afforded a hearing before a VA 
hearing officer.  On July 1, 1998, the RO increased the 
evaluation for the veteran's post-operative cardiovascular 
disability from 30 to 60 percent and effectuated the award as 
of December 1, 1997.  In July 1998, the veteran's attorney 
submitted a notice of disagreement with that portion of the 
July 1, 1998 rating decision which assigned an effective date 
of December 1, 1997 for the award of a 60 percent evaluation 
for the veteran's post-operative cardiovascular disability.  
In July 1998, the RO issued a statement of the case to the 
veteran and his attorney which addressed the issue of the 
veteran's entitlement to an effective date prior to December 
1, 1997 for the award of a 60 percent evaluation for the 
veteran's post-operative cardiovascular disability.  On July 
27, 1998, the RO, in pertinent part, granted a total rating 
for compensation purposes based on individual unemployability 
and effectuated the award as of December 1, 1997.  In August 
1998, the veteran's attorney submitted a notice of 
disagreement with that portion of the July 27, 1998 rating 
decision which assigned December 1, 1997 as the effective 
date for the award of a total rating for compensation 
purposes based on individual unemployability.  In March 2000, 
the veteran was afforded a hearing before the undersigned 
Member of the Board sitting at the RO.  The veteran is 
currently represented in this appeal by James W. Stanley, 
Jr., Attorney.  

At the March 2000 hearing before the undersigned Member of 
the Board, the veteran's attorney specifically stated that 
the sole issue on appeal was the veteran's entitlement to an 
effective date prior to December 1, 1997 for the award of a 
60 percent evaluation for his post-operative cardiovascular 
disability.  As the veteran's attorney submitted both the 
January 1998 notice of disagreement and the February 1998 
substantive appeal from that portion of the January 1998 
rating decision which assigned a 30 percent evaluation for 
the veteran's post-operative cardiovascular disability, and 
has clarified that the only issue on appeal is entitlement to 
an earlier effective date for the 60 percent evaluation, the 
Board concludes that the issue of an increased evaluation for 
the veteran's post-operative cardiovascular disability is 
considered to have been effectively withdrawn.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R.§ 20.204 (1999).  Therefore, it 
will not be addressed below.  


FINDINGS OF FACT

1.  The veteran sustained a myocardial infarction and 
underwent a five vessel coronary artery bypass graft 
procedure in October 1988.  The veteran's post-operative 
cardiovascular disability has consistently been shown to 
preclude more than light manual labor.  

2.  In April 1991, the RO denied service connection for a 
cardiovascular disability to include arteriosclerotic heart 
disease and hypertension.  In May 1991, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a notice of disagreement 
with the denial.  

3.  In May 1991, the veteran submitted a claim of entitlement 
to service connection for a cardiovascular disability which 
was received by the RO on May 29, 1991.  


CONCLUSION OF LAW

An effective date of May 29, 1991 is warranted for the award 
of a 60 percent evaluation for the veteran's arteriosclerotic 
heart disease with hypertension and coronary artery bypass 
graft residuals.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1999); 38 C.F.R.§ 4.104, 
Diagnostic Codes 7005, 7006, 7017 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he was 
treated for hypertension.  An October 1988 hospital summary 
and associated clinical documentation from Baptist Medical 
Center conveys that the veteran was admitted with a small 
non-transmural myocardial infarction; was diagnosed with 
documented three vessel coronary artery disease; and 
subsequently underwent a five vessel coronary artery bypass 
graft procedure.  A June 1989 Social Security Administration 
(SSA) vocational analysis indicated that the veteran retained 
"the capacity to perform a full range of light work."  An 
undated SSA administrative law judge decision concluded that 
the veteran was able to perform only sedentary or light work 
activities due to his cardiovascular disability and had not 
been gainfully employed since his October 1988 myocardial 
infarction and coronary artery bypass graft procedure.  

An October 1989 written statement from Paul J. Baxley, M.D., 
conveys that the veteran's post-operative cardiovascular 
disability was manifested by recurrent chest pain and only 
three functioning coronary artery bypass grafts.  Dr. Baxley 
opined that the veteran was "permanent and totally disabled 
in regard to gainful employment."  A January 1990 written 
statement from James E. Zini, D.O, conveys that the veteran 
was totally and permanently disabled as the result of his 
"previous history and known coronary artery disease."  The 
doctor concurred with Dr. Baxley's conclusion the veteran's 
cardiovascular status rendered his "permanently and totally 
disabled in regards to gainful employment."  

In April 1991, the RO denied service connection for a 
cardiovascular disability to include arteriosclerotic heart 
disease and hypertension.  In May 1991, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a notice of disagreement 
with the decision.  

In May 1991, the veteran submitted a claim of entitlement to 
service connection for a cardiovascular disability.  The 
claim was received by the RO on May 29, 1991.  
A December 1994 hospital summary and associated clinical 
documentation from Baptist Medical Center state that the 
veteran had a history of organic heart disease, 
arteriosclerotic heart disease, a 1988 myocardial infarction 
and an associated five vessel coronary artery bypass graft 
procedure, a 1989 myocardial infarction, and a January 20, 
1994 inferior myocardial infarction with recurrent unstable 
angina.  The veteran subsequently underwent a five vessel 
coronary artery bypass graft revision procedure.  

An October 1996 physical evaluation from Dr. Zini conveys 
that a stress test electrocardiographic study revealed 
findings consistent with "a sedentary healthy to low 
physical active clinical status for a gentleman" of the 
veteran's age.  An April 1997 hospital summary and associated 
clinical documentation from Baptist Medical Center indicates 
that the veteran had been driving a lumber truck and 
sustained an acute myocardial infarction; was diagnosed with 
severe three vessel coronary artery disease; and subsequently 
underwent cardiac catheterization.  He was reported to be 
retired and to do "just minor odd jobs from time to time."  

On January 6, 1998, the RO granted service connection for 
arteriosclerotic heart disease with hypertension and coronary 
artery bypass graft residuals; assigned a 30 percent 
evaluation for that disability for the period between May 29, 
1991 and January 30, 1994; granted a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based upon a period 
of convalescence following the veteran's five vessel coronary 
artery bypass graft revision for the period between January 
31, and February 28, 1994; assigned a 100 percent schedular 
evaluation for the period between March 1, 1994 and February 
28, 1995; assigned a 30 percent evaluation for the period 
between March 1, 1995 and April 16, 1997; granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 based 
upon a period of convalescence following the veteran's 
myocardial infarction for the period between April 17 and May 
31, 1997; assigned a 100 percent schedular evaluation for the 
period between June 1 and November 30, 1997; and assigned a 
30 percent evaluation effective on and after December 1, 
1997.  The evaluations were assigned under the provisions of 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7017 (1997).  
In July 1998, the RO increased the evaluation for the 
veteran's post-operative cardiovascular disability from 30 to 
60 percent and effectuated the award as of December 1, 1997.  


II.  Effective Date

The assignment of effective dates for initial and increased 
evaluations is governed by 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.400 (1999).  The statute 
provides, in pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999).  

The pertinent provisions of 38 C.F.R. § 3.400 (1999) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

(r)  Reopened claims.  Date of receipt of 
claim or date entitlement arose, 
whichever is later, except as provided in 
§ 20.1304(b)(1) of this chapter.  

The veteran asserts that the record support assignment of a 
60 percent evaluation for his cardiovascular disability 
effective as of the date of his award of service connection.  
Initially, the Board observes that the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to cardiovascular disabilities including 
arteriosclerotic heart disease, myocardial infarctions, and 
coronary artery bypass graft residuals on January 12, 1998.  
As the veteran is seeking an effective date prior to December 
1, 1997 for the award of a 60 percent evaluation for his 
cardiovascular disability, the pre-1998 rating criteria are 
for application.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

A 100 percent evaluation is warranted for coronary artery 
bypass graft residuals for a period of one year following the 
surgery.  This 100 percent evaluation will commence after an 
initial grant of a one month total rating period under the 
provisions of 38 C.F.R.§ 4.30 following hospital discharge.  
At the conclusion of this one year post-operative period, 
residual disability will be evaluated as arteriosclerotic 
heart disease under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7105.  38 C.F.R. § 4.104, Diagnostic Code 
7017 (1997).  Myocardial infarction due to thrombosis or 
embolism is to be evaluated as arteriosclerotic heart disease 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7005.  38 C.F.R. § 4.104, Diagnostic Code 7006 (1997).  A 30 
percent evaluation is warranted for arteriosclerotic heart 
disease after six months following acute illness from 
coronary occlusion or thrombosis or with a history of 
substantiated anginal attacks where ordinary manual labor is 
feasible.  A 60 percent evaluation is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks when 
more than light manual labor is not feasible.  A 100 percent 
evaluation is warranted during, and for six months following, 
acute illness from coronary occlusion or thrombosis with 
circulatory shock.  A 100 percent evaluation is also 
appropriate after this six month period with chronic residual 
findings of congestive heart failure; angina on moderate 
exertion; or where more than sedentary employment is 
precluded.  Authentic myocardial insufficiency with 
arteriosclerosis may be substituted for occlusion in these 
evaluation criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).  

At the March 1998 hearing on appeal, the veteran testified 
that he stopped working in October 1988 following his heart 
attack.  He stated that he had not been gainfully employed 
since 1988.  His treating physicians had instructed him not 
to perform "hard physical labor."  At the March 2000 
hearing before the undersigned Member of the Board, the 
veteran stated that the SSA had determined that he was 
totally disabled as of 1988.  He reiterated that his treating 
physicians had restricted him from returning to employment 
which required physical labor following his 1988 myocardial 
infarction.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The clinical documentation of record uniformly establishes 
that the veteran's post-operative cardiovascular disability 
has precluded him from performing more than light manual 
labor following his October 1988 myocardial infarction and 
five vessel coronary artery bypass graft surgery.  Therefore, 
the Board concludes that May 29, 1991, the date of receipt of 
the veteran's reopened claim for service connection, is the 
appropriate effective date for the award of a 60 percent 
evaluation for arteriosclerotic heart disease with 
hypertension and coronary artery bypass graft residuals.  The 
Board notes the assignment of May 29, 1991 for the award of a 
60 percent evaluation for the veteran's cardiovascular 
disability does not in any manner alter the prior awards of 
100 percent schedular evaluations for the periods between 
March 1, 1994 and February 28, 1995 and between June 1, 1997 
and November 30, 1997 following the veteran's 1994 coronary 
artery bypass graft procedure and his 1997 myocardial 
infarction, respectively.  


ORDER

An effective date of May 29, 1991 is warranted for the award 
of a 60 percent evaluation for arteriosclerotic heart disease 
with hypertension and coronary artery bypass graft residuals.  


REMAND

The veteran's attorney has submitted a timely notice of 
disagreement with the assignment of December 1, 1997 for the 
award of a total rating for compensation purposes based on 
individual unemployability.  The RO did not issue either a 
statement of the case or a supplemental statement of the case 
to the veteran which addressed that issue.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Accordingly, this case is 
REMANDED for the following action:

The RO should issue a supplemental 
statement of the case to the veteran and 
his attorney which addresses the issue of 
an effective date prior to December 1, 
1997 for the award of a total rating for 
compensation purposes based on individual 
unemployability.  If the decision is 
adverse to the appellant, he should be 
advised that he may pursue further review 
on appeal by filing a substantive appeal 
within 60 days of the issuance of the 
statement of the case, see 38 C.F.R. 
§ 20.302(b) (1999), or alternatively, 
within the time prescribed by law to 
perfect an appeal to the Board.  The 
issue should not be certified to the 
Board unless all applicable appellate 
procedures are followed.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

The purpose of this REMAND is to allow for due process of 
law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 
- 11 -


- 11 -


